In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Board of Trustees of the Incorporated Village of Great Neck which denied an application for a permit to erect a gasoline service station, the appeals are (1) from so much of an order as denied the dismissal of the petition in point of law, and (2) from so much of said order as confirmed the determination on the merits. Order unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.